DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               K.P., the mother,
                                  Appellant,

                                      v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM,
                       Appellees.

                                No. 4D18-2280

                          [December 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2004-10044 DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional, Counsel,
West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Childrens Legal
Services.

   Manuel Farach, Florida Statewide Guardian ad Litem Office and
Defending Best Interests Project of McGlinchey Stafford, PLLC, Fort
Lauderdale, and Thomasina Moore, Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.